Case: 10-20274     Document: 00511535916         Page: 1     Date Filed: 07/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 11, 2011
                                     No. 10-20274
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ELIZABETH THOMAS,

                                                  Plaintiff-Appellant

v.

ARDYSS INTERNATIONAL, INCORPORATED,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-1366


Before KING, JOLLY, and STEWART, Circuit Judges.
PER CURIAM:*
        Elizabeth Thomas appeals the dismissal of this federal civil suit on
grounds that a Texas court judgment is a res judicata bar. Thomas has failed
to establish that the district court erred in dismissing her suit. See Black v.
North Panola Sch. Dist., 461 F.3d 584, 588 (5th Cir. 2006); Travelers Ins. Co. v.
Joachim, 315 S.W.3d 860, 862-66 (Tex. 2010). Her collateral attacks on the state
court judgment — which confirmed an arbitration award — and on that
arbitration agreement and on the arbitration award as well, are barred by res

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20274   Document: 00511535916      Page: 2   Date Filed: 07/11/2011

                                 No. 10-20274

judicata. See Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009)
(citing In re Williams, 298 F.3d 458, 461-62 (5th Cir. 2002)). The dismissal of
Thomas’s suit on res judicata grounds renders moot her challenge to the district
court’s order compelling arbitration. See Dailey v. Vought Aircraft Co., 141 F.3d
224, 227 (5th Cir. 1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.
1987).
      Thomas’s contention that the district court abused its discretion in
granting a stay based on the Colorado River abstention has no merit. Cf. Am.
Guarantee & Liab. Ins. Co. v. Anco Insulations, Inc., 408 F.3d 248, 250-51 (5th
Cir. 2005).
      The motion for sanctions is denied. Cf. FED. R. APP. P. 46(c); In re Snyder,
472 U.S. 634, 645 (1985). The motion for judicial notice and amended motion for
judicial notice are denied as unnecessary. Thomas’s pleading entitled “Review
of Judicial Notice Decision,” to the extent that it moves for judicial notice, is
denied. Cf. FED. R. EVID. 201(a).
      AFFIRMED; MOTIONS DENIED.




                                        2